COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Peyton Ashley Simpson v. The State of Texas

Appellate case number:    01-12-00891-CR

Trial court case number: 28375

Trial court:              County Court of Chambers County

        Appellant, Peyton Ashley Simpson, contends that, following its denial of her motion to
suppress, the trial court should have filed findings of fact and conclusions of law. The State
concedes this point. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding
that, “upon the request of the losing party on a motion to suppress evidence, the trial court . . .
must make findings of fact and conclusions of law adequate to provide an appellate court with a
basis upon which to review the trial court’s application of the law to the facts”).
        The appeal is abated and remanded for the trial court to make written findings of fact and
conclusions of law regarding its ruling on appellant’s motion to suppress. The trial court shall
make the appropriate findings and conclusions and shall cause them to be filed with the trial
court clerk within 20 days of the date of this order.
        The trial court clerk is ordered to file a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law with this Court within 30 days of the date of this
order.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                      Acting individually


Date: July 31, 2013